Citation Nr: 1001540	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), including on an extra-schedular 
basis.


REPRESENTATION

Appellant represented by:	George W. Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2007 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.

As will be explained, the Veteran is entitled to 
consideration of a TDIU on an 
extra-schedular basis.  So, to this extent, the Board is 
remanding his claim to the RO for referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for this special consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
noninsulin dependent diabetes mellitus, rated as 20-percent 
disabling; residual peripheral neuropathy of the right lower 
extremity, rated as 20-percent disabling; residual peripheral 
neuropathy of the left lower extremity, also rated as 20-
percent disabling; residual peripheral neuropathy of the 
right upper extremity, rated as 10-percent disabling; 
residual peripheral neuropathy of the left upper extremity, 
also rated as 10-percent disabling; and post-operative 
residuals of a right orbital rim and floor fracture, rated as 
0-percent disabling (i.e., noncompensable) for a combined 
60 percent rating - including the bilateral factor, 
effectively since November 7, 2006.

2.  The Veteran also has severe peripheral vascular disease 
(PVD), which is not a service-connected disability and the 
primary reason he is receiving unemployability and disability 
benefits from the Social Security Administration (SSA).

3.  Doctors and VA examiners, however, have been unable to 
clinically distinguish the extent of functional impairment in 
the Veteran's lower extremities, including due to his burning 
pain, which is attributable to his severe PVD versus the 
service-connected peripheral neuropathy as a residual 
complication of his diabetes.

4.  So it is just as likely as not the Veteran also is unable 
to obtain or maintain substantially gainful employment on 
account of the severity of his 
service-connected disabilities - but, in particular, because 
of his lower extremity peripheral neuropathy as a 
complication of his diabetes.

5.  But even considering his diabetes and the associated 
bilateral (i.e., right and left) upper and lower extremity 
peripheral neuropathy as resulting from "common etiology," 
so in effect one collective disability, the Veteran still 
does not in turn have a sufficient combined rating of at 
least 70 percent when also considering that he has another 
service-connected disability - the post-operative residuals 
of the right orbital rim and floor fracture, rated as 0-
percent disabling.

6.  Consequently, the Veteran is only entitled to 
consideration of a TDIU on an extra-schedular basis, and the 
RO has not considered this potentially alternative basis of 
entitlement.

7.  The Board is precluded from assigning an extra-schedular 
rating in the first instance but, instead, must refer this 
issue to the appropriate authority for this special 
consideration.




CONCLUSION OF LAW

The facts and circumstances of this case are so exceptional 
or unusual as to render impractical the application of the 
regular rating schedule standards for the assignment of a 
TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 3.340, 3.34l, 4.15, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim (so including a claim for a TDIU), 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the 
claimant's employment and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA notice.

Here, there is no need to discuss whether there has been 
compliance with these notice and duty to assist provisions of 
the VCAA because the Board is granting the claim, regardless.  
That is to say, even were the Board to assume for the sake of 
argument there has not been compliance, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

II.  Entitlement to a TDIU

The Veteran claims that he has been unable to work since 1996 
because of his service-connected diabetes mellitus and 
residual peripheral neuropathy of his upper and lower 
extremities.  So he believes a TDIU is warranted.



The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19.  In making this determination, 
consideration may be given to his level of education, special 
training, and previous work experience, but not to his age or 
impairment caused by disabilities that are not service 
connected.  Id.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

But even if the ratings for a Veteran's disabilities fail to 
meet these first two objective bases upon which a permanent 
and total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  And if he is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extra-schedular total rating also 
may be assigned on the basis of a showing of unemployability, 
alone.  See 38 C.F.R. § 4.16(b).  See also 38 C.F.R. 
§ 3.321(b)(1).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration or accommodation was given on 
account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

So above and beyond this, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  As 
the Court further explained in Van Hoose, the mere fact that 
a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

Turning now to the facts of this particular case, the 
Veteran's service-connected disabilities are:  noninsulin 
dependent diabetes mellitus, rated as 20-percent disabling; 
residual peripheral neuropathy of the right lower extremity, 
rated as 
20-percent disabling; residual peripheral neuropathy of the 
left lower extremity, also rated as 20-percent disabling; 
residual peripheral neuropathy of the right upper extremity, 
rated as 10-percent disabling; residual peripheral neuropathy 
of the left upper extremity, also rated as 10-percent 
disabling; and post-operative residuals of a right orbital 
rim and floor fracture, rated as 0-percent disabling for a 
combined 60 percent rating - including the bilateral factor, 
effectively since November 7, 2006.

Explanatory notes in 38 C.F.R. § 4.16(a) indicate that, for 
purposes of determining whether the Veteran has sufficient 
ratings to satisfy the threshold minimum requirements of this 
regulation for consideration of a TDIU, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, etc.

Consequently, the Veteran's diabetes and associated upper and 
lower extremity peripheral neuropathy is considered as one, 
collective, disability - in turn meaning he has at least one 
service-connected disability rated as 40-percent disabling 
since the ratings for these disabilities, if considered one, 
combine to 60 percent when also considering the bilateral 
factor.  See 38 C.F.R. § 4.25 (the combined ratings table).  


But this still leaves him just shy of the combined 70 percent 
rating needed in this circumstance for consideration of a 
TDIU under the provisions of § 4.16(a), keeping in mind that 
his other remaining service-connected disability, 
the post-operative residuals of the right orbital rim and 
floor fracture, is rated as 
0-percent disabling, so noncompensable.

Since he does not meet these threshold minimum rating 
requirements of § 4.16(a), the Veteran may only receive a 
TDIU on an extra-schedular basis, if it is shown that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, including any 
training, render him incapable of obtaining or retaining 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

In his TDIU application, VA Form 21-8940, filed in January 
2007, the Veteran noted that he had last worked full time in 
April 1996 as a ship production planner.  During his Travel 
Board hearing in September 2008, he explained that that job 
and his prior jobs in ship building - the bulk of his work 
experience, had involved both physical and sedentary labor.  
He also noted in his hearing testimony and TDIU application 
that he completed high school and only had limited military 
schooling.

The Veteran has been provided two VA examinations to assess 
and reassess the severity of his service-connected diabetes 
and associated upper and lower extremity peripheral 
neuropathy, including specifically in terms of the effect 
these conditions have on his employability.

During the first examination in July 2007, the Veteran 
complained of pain and tingling in both hands, especially in 
the morning, with flare ups equivalent to a seven on a scale 
of one to ten in intensity.  He also claimed that he does not 
have muscle grip and, therefore, drops things.  He indicated 
he lives by himself and is driving, but not for long 
distances.  As for his lower extremities, he complained of 
constant pain in the bottom of his feet.  He also reported a 
tingling numbness, mainly in his left leg, but also in both 
thighs, and stated he could not walk for long distances.

The examiner's physical examination found no significant 
muscle atrophy in the Veteran's upper or lower extremities.  
The examiner did find decreased pinprick sensation in both 
hands and both feet.  The examiner determined there was no 
restriction of activities on account of the Veteran's 
diabetes and that it is less likely as not affecting his 
employment.  Concerning the peripheral neuropathy of the 
upper extremities, the examiner concluded that it affects 
"the physical types of activities that are required for 
pushing, pulling, and gripping."  And as for the 
lower extremities, the examiner noted the Veteran was 
suffering from chronic pain [that] may affect physical types 
of activities that require walking and prolonged sitting or 
standing."  The examiner also stated, however, that because 
the Veteran also suffers from severe vascular diseases, the 
issues were inexplicably intertwined and he could not resolve 
the issues without resorting to speculation.

As result of the Veteran's attorney claiming the Veteran's 
symptoms had dramatically worsened since that July 2007 
examination, the Veteran had another VA compensation 
examination about one year later, in June 2008.  According to 
the examiner, the Veteran was on a restricted diet for his 
diabetes, but had not been hospitalized or required to 
restrict any activities.  As for the neuropathy in his lower 
extremities, he complained of a "constant burning pain in 
both feet up into his legs."  He also complained of pressure 
in his back, going down into his hips and the back of his 
thighs, and getting worse whenever he sat down.  When he 
stood, the pain decreased, but his feet hurt if he stood for 
too long.  Concerning his upper extremities, he complained of 
constant pain, with a "numb but hurting feeling" in both 
hands.  However, the physical examination yielded the same 
results as the July 2007 examination, finding no muscle 
atrophy in the upper and lower extremities, albeit with 
decreased pinprick sensation in the upper extremities.  The 
examiner also noted there was hyperesthesia in the left leg, 
medially, and some hyperesthesia in both feet.  



The examiner then concluded the Veteran's symptoms concerning 
his diabetes were fairly well controlled and may affect 
physical-type work, but would less likely as not affect 
sedentary employment.  Regarding the peripheral neuropathy in 
the upper extremities, the examiner indicated it was mild-to-
moderate with pain and numbness, affecting physical-type 
activities that require pushing, pulling, and gripping.  But, 
similarly, according to the examiner, this will less likely 
as not affect sedentary employment.  However, concerning the 
peripheral neuropathy in the lower extremities, the examiner 
described it as moderate-to-severe with pain.  The examiner 
indicated the Veteran complained of more of a pressure 
sensation in his back, pelvis, back of the thighs, buttocks, 
and hips, and that he has that more when sitting with the 
pressure sensation.  The examiner said it was speculative 
whether this is related to the Veteran's diabetic neuropathy, 
noting he also had undergone magnetic resonance imaging (MRI) 
of the lumbar spine in 2004 that had noted broad-based 
posterior disk protrusion at L5-S1 extending into the 
inferior portion of the L5-S1 neural foramen, bilaterally, 
and that he also has PVD.  Still though, as this VA examiner 
went on to note, with the diabetic neuropathy in the 
Veteran's lower extremities, he has increased burning pain in 
his legs and feet affecting his mobility, and he is using a 
cane for the last one year.  Further, although he can do 
activities of daily living (ADL), and drives, his chronic 
neuropathic burning pain (referring again to the diabetic 
neuropathy in his lower extremities) "may at least as likely 
as not affect gainful employment."

As reason and justification for denying a TDIU, the RO 
determined the medical and other evidence, as a whole, showed 
the Veteran was unemployable on account of conditions that 
are not service connected - including his severe PVD.  And 
while acknowledging that the most recent VA examiner in June 
2008 had determined the Veteran also "may" be unemployable 
even if just considering his service-connected lower 
extremity diabetic peripheral neuropathy, the RO nonetheless 
still denied the claim on the premise that this medical 
opinion assessment was, at most, equivocal, so too 
speculative to substantiate the claim.  See Obert v. Brown, 5 
Vet. App. 30 (1993) (indicating that saying something "may" 
be true is tantamount to just as well saying it "may not" 
be true, and that an award of VA benefits may not be based on 
resort to speculation or remote possibility).

There are indeed a line of precedent cases discussing the 
lesser probative value of opinions like this that are 
equivocal, in various contexts, which essentially state that 
it is possible that what posited is true.  See, e.g., Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 
241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

But all of this said, an absolutely accurate determination of 
this alleged correlation between the Veteran's 
unemployability and his service-connected disability, 
especially the lower extremity diabetic peripheral 
neuropathy, is not a condition precedent to granting his 
claim, nor must this correlation be definitely or obviously 
established.  Cf. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  That is to say, use of cautious language does not 
always express inconclusiveness in a doctor's opinion.  
Rather, the opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Records from the SSA indicate the Veteran is receiving 
unemployability or disability benefits from this other 
Federal agency primarily because of his severe PVD, not on 
account of his diabetes or associated upper and lower 
extremity peripheral neuropathy.  Consider, as well, the 
Board is not bound by the findings of disability and/or 
unemployability made by other agencies, including the SSA, 
because the other agencies have different requirements for 
entitlement.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  But this evidence is nonetheless probative evidence 
to be considered.  Moreover, both the July 2007 and June 2008 
VA examiners all but admitted they were simply unable to 
clinically distinguish the extent of the Veteran's functional 
impairment, including specifically in his lower extremities, 
which is due to his severe PVD (and, for that matter, also 
his lumbar disc disease) versus his service-connected 
diabetic peripheral neuropathy.  They indicated they could 
only speculate on this.  


And in this circumstance, VA adjudicators are required to 
resolve this doubt in the Veteran's favor and, for all 
intents and purposes, effectively presume this impairment (so 
including the "burning pain" the June 2008 VA examiner 
described) is attributable to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Hence, according to the June 2008 VA examiner especially, it 
is just as likely as not the Veteran also is unable to obtain 
or maintain substantially gainful employment on account of 
the severity of his service-connected disabilities - but, in 
particular, because of his lower extremity diabetic 
peripheral neuropathy.  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

But even considering his diabetes and the associated 
bilateral (i.e., right and left) upper and lower extremity 
peripheral neuropathy as resulting from "common etiology," 
so in effect one collective disability, the Veteran still 
does not in turn have a sufficient combined rating of at 
least 70 percent (just 60 percent) under 38 C.F.R. § 4.16(a) 
for a TDIU when also considering that he has another 
service-connected disability - the post-operative residuals 
of the right orbital rim and floor fracture, rated as 0-
percent disabling.  38 C.F.R. § 4.25.  Consequently, he is 
only entitled to a TDIU on an extra-schedular basis under 
38 C.F.R. § 4.16(b) (see also 38 C.F.R. § 3.321(b)(1)), and 
the RO has not considered this potentially alternative basis 
of entitlement.  Moreover, the Board is precluded from 
assigning an extra-schedular rating, including an extra-
schedular TDIU, in the first instance.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  
Rather, upon determining the Veteran is entitled to this 
special consideration, the appropriate disposition is to 
refer this matter to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service.




ORDER

Extra-schedular TDIU consideration under 38 C.F.R. § 4.16(b) 
is warranted.


REMAND

Because the Board has determined the facts and circumstances 
of this case are so exceptional or unusual as to render 
impractical the application of the regular rating schedule 
standards for the assignment of a TDIU, this case must be 
referred to the Under Secretary for Benefits, Director of 
Compensation and Pension Service, or other appropriate 
designate for consideration of a TDIU on an extra-schedular 
basis under 38 C.F.R. § 4.16(b).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Have the Under Secretary for 
Benefits, Director of Compensation and 
Pension Service, or other appropriate 
designate consider the Veteran's TDIU 
claim alternatively on an extra-schedular 
basis under 38 C.F.R. § 4.16(b).

2.  If after this special consideration a 
TDIU is not granted, send the Veteran an 
SSOC and give him and his attorney time 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of this claim on this 
remaining basis.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


